Citation Nr: 1047941	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to September 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
PTSD rated 30 percent, effective May 22, 2007.  An interim 
November 2009 rating decision increased the Veteran's rating for 
PTSD to 50 percent also effective from that date.  In March 2010, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.    
  
The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

During the Veteran's March 2010 Travel Board hearing, he 
testified that he had filed for Social Security Administration 
(SSA) disability benefits.  He stated that he filed for 
disability benefits "because of PTSD."  He further testified 
that he was denied benefits due to SSA financial requirements.    

The evidence of record does not contain any SSA records and there 
is no indication such were sought.  Accordingly, records and 
examinations considered in the SSA determination may contain 
pertinent information, and must be secured.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010). 
 
VA has a duty to make reasonable efforts to assist claimants in 
obtaining relevant evidence that the claimant has sufficiently 
identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  
Whenever VA attempts to obtain records from a Federal department 
or agency, the efforts shall continue until the record are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain the records would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.	Obtain from the SSA a copy of any decision 
granting or denying claim by the Veteran 
for Social Security disability benefits, 
as well as copies of any and all medical 
records or examinations underlying such 
determination.  Associate all obtained 
records with the claims file.  If the 
records are not obtainable, associate 
documentation, including negative replies, 
of VA's efforts to obtain the records and 
provide the Veteran with notice compliant 
with 38 C.F.R. § 3.159(e).  

2.	 Re-adjudicate the claim.  If it remains 
denied, issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


